 

Exhibit 10.2

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

Execution Version

  

GLOBAL ACCESS COMMITMENTS AGREEMENT

GRANT AGREEMENT OPP1127647

 

This Global Access Commitments Agreement (including all appendices, exhibits and
attachments hereto, this “GACA”), is entered into as of date of last signature
below (“Effective Date”) by and between the Bill and Melinda Gates Foundation, a
Washington Charitable Trust (the “Foundation”) and Novavax, Inc., a Delaware
corporation based in Maryland (“Novavax” or the “Company”) in connection with
the Foundation making a charitable grant of up to eighty nine million, eighty
three thousand three hundred twelve U.S. dollars ($89,083,312.00) to Company
(the “Grant”) and is subject to the terms and conditions of the Grant Agreement
and related documents, including but not limited to this GACA. Each of the
parties named above may be referred to herein as a “Party” and collectively as
the “Parties”. Capitalized terms not defined herein shall have the same meaning
as in the Grant Agreement. In consideration of the Foundation making the grant
on the terms and conditions in the Grant Agreement and herein, and for other
good and valuable consideration, the undersigned hereby irrevocably agree as
follows:

 

1.           Charitable Purpose and Use of Funds

 

The Foundation’s primary purpose in making the Grant to Company is to further
significantly the accomplishment of the Foundation’s charitable purposes,
including its support of the research and development of drugs, vaccines and
diagnostics to address diseases that have a disproportionate impact on people
within developing countries. More specifically, the purpose of the Grant is to
support development (including the Phase 3 Clinical Trial) of an
affordably-priced RSV vaccine for use in maternal immunization to provide RSV
protection to infants in Developing Countries and other low income countries
including as reflected herein and in Company’s proposal submitted to the
Foundation together with other documentation provided to or made available to
the Foundation prior to or after submission of the grant proposal and documents
related to the Project (as defined in the Grant Agreement).

 

Company understands and acknowledges that a primary organizational objective of
the Foundation is to support development of an affordably-priced RSV vaccine for
use in maternal immunization to provide RSV protection to infants in Developing
Countries and as otherwise agreed in this GACA further defines the specific
Global Access commitments of Company.

 

2.           Definitions

 

The following terms shall have the following meanings:

 

(a)          “Affiliate” means, as to any Person, any other Person that directly
or indirectly controls, or is under common control with or is controlled by such
Person.

 

(b)          “Aggregate Minimum Supply” means [**] Doses.

 

(c)          “Annual Minimum Supply” has the meaning set forth in Section
3(d)(iii).

 

 1 

 

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.



 





(d)          “Change in Control” means (i) the acquisition after the date of
this GACA, directly or indirectly, by any Person or group (within the meaning of
Section 13(d)(3) of the Exchange Act) of the beneficial ownership of securities
of Company possessing more than 50% of the total combined voting power of all
outstanding voting securities of Company; (ii) a merger, consolidation or other
similar transaction involving Company, except for a transaction in which the
holders of the outstanding voting securities of Company immediately prior to
such merger, consolidation or other transaction hold, in the aggregate,
securities possessing more than 50% of the total combined voting power of all
outstanding voting securities of the surviving entity immediately after such
merger, consolidation or other transaction; or (iii) the sale, transfer or other
disposition (in one transaction or a series of related transactions) of all or
substantially all of the assets of Company.

 

(e)          “Charitability Default” has the meaning set forth in Section 6(a).

 

(f)          “Charitable Purpose” has the meaning set forth in the Grant
Agreement.

 

(g)          “Cure Period” has the meaning set forth in Section 6.

 

(h)          “cGMPs” means the then-current standards for good manufacturing
practices as promulgated under applicable laws, including the standards of good
manufacturing practices in the United States, as promulgated under 21 CFR Parts
210 and 211 as issued by the United States Food and Drug Administration (“FDA”),
and all applicable regulations promulgated by a relevant foreign regulatory
agency akin to the FDA.

 

(i)           “Developed Countries” means the countries (each a “Developed
Country”) that are not listed in Appendix A.

 

(j)          “Developing Countries” means the countries (each a “Developing
Country”) listed on Appendix A as Developing Countries.

 

(k)          “Dose” (or “Doses” as applicable) means the amount of Released
Product required for single administration of vaccine regardless of where such
Released Product is filled, finished, packaged and/or labeled including at one
or more different sites by the Company (or by any contract manufacturing
organization (CMO) of Company).

 

(l)          “Exchange Act” means the U.S. Securities Exchange Act of 1934, as
amended.

 

(m)        “Extended Term” has the meaning in Section 3(d)(v).

 

(n)          “Global Access Commitments” has the meaning set forth in Section 3.

 

(o)          “Global Access License” has the meaning set forth in Section 6.

 

 2 

 

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

(p)          “Grant Agreement” means the Grant Agreement between Company and the
Foundation of even date herewith, to which this GACA is an Appendix.

 

(q)          “IPDP” means Integrated Product Development Plan dated as of May
29, 2015 and referenced in the Grant Agreement or as otherwise updated and
mutually agreed by the parties.

 

(r)          “Maternal Immunization” means a use for the Product for
immunization of pregnant women to prevent severe RSV disease in newborns and
infants pursuant to the Minimum TPP.

 

(s)          “Minimum TPP” means the minimum target product profile described in
Appendix B.

 

(t)          “Person” means any individual, partnership, corporation, limited
liability company, association, trust, joint venture, unincorporated
organization or other entity.

 

(u)          “Phase 3 Clinical Trial” means the Phase 3 clinical trial described
in the IPDP conducted on a global basis to demonstrate efficacy of the Product
for Maternal Immunization.

 

(v)         “Price Commitment” has the meaning set forth in Section 3(c).

 

(w)          “Product” means the Respiratory Syncytial Virus (RSV) fusion (F)
recombinant nanoparticle vaccine (including but not limited to candidate # BV683
or any subsequent modification or alternative version thereof) regardless of
whether such vaccine is presented with or without Aluminum (or other adjuvant)
and regardless of the dose of Aluminum (or adjuvant) used. Unless otherwise
specified reference to the term “Product” shall include “Released Product” as
defined below.

 

(x)          “Public Sector Purchaser” means procurement agent of any of the
following entities:

Gavi, the Vaccine Alliance (“Gavi”);

 

The United Nations Children's Fund (“UNICEF”);

The World Health Organization (“WHO”);

 

Any other United Nations agency;

 

Governments in Developing Countries, including government ministries and
agencies, together with government-funded institutions, such as hospitals,
clinics and prison services;

 

NGOs including those recognized by the applicable local government ministry and
UN-related organizations working for or in Developing Countries, including
International Organization for Migration (IOM);

 

Not-for-profit organizations including but not limited to Médecins Sans
Frontières, Save-the- Children, PATH, OXFAM and the International Committee of
the Red Cross (ICRC);

 

Funding and/or procurement mechanisms including GDF, UNITAID, UNFPA, PEPFAR,
USAID, DFID, Global Fund, etc. and agencies based outside of a Developing
Country but who are supporting implementation and/or procurement to a Developing
Country; and

 

Any global health finance mechanism existing or arising during the Term or
Extended Term that are applicable to one or more Developing Countries.

 

 3 

 

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

(y)          “Released Product” means Product that has met the Specifications
set by Novavax and agreed upon by the relevant regulatory agency with
appropriate jurisdiction, ensuring the Product has been manufactured, filled,
finished, labeled & packed and is appropriate for distribution and/or sale and
administration to a human.

 

(z)          “Specifications” means a list of tests, references to analytical
procedures, and appropriate acceptance criteria which are numerical limits,
ranges, or other criteria for the tests described that set criteria to which
Product at other stages of its manufacture should conform to be considered
acceptable for its intended use.

 

(aa)         “Term” has the meaning in Section 4.

 

(bb)         “Total Product Manufacturing Capacity” means the total Doses the
Company manufactures on an annual basis for any RSV product, either directly or
through its CMO or Affiliates. The Company will forecast its manufacturing
capacity on a rolling quarterly basis, which forecast will be subsequently
trued-up quarterly based on the Total Product Manufacturing Capacity.

 

(cc)         “Transfer” has the meaning in Section 5.

 

(dd)         “Undemanded Capacity” has the meaning in Section 3(d)(v).

 

(ee)         “[**] Costs” means the costs incurred that are necessary to
complete production of Product [**] and are deemed to include [**]. For the
avoidance of doubt, [**]Costs will not include [**].

 

(ff)         “Volume Commitment” shall have the meaning described in Section
3(d).

 

(gg)         “WHOPQ” means WHO prequalification of medicines.

 

3.           Global Access Commitments

 

In furtherance of the Charitable Purpose, Company agrees to the following
“Global Access Commitments”:

 

(a)          Prompt and Broad Dissemination of Knowledge and Information.
Consistent with the Publication provisions of the Grant Agreement, Company will
use reasonable and diligent steps to

 

(i)          publish (in a customary and reasonable manner as Company sees fit)
information related to the Phase 3 Clinical Trial under the Project, which shall
include:

 

 4 

 

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

(A)         prospective registration of clinical trials on a WHO compliant
clinical trial registry (e.g., www.who.int/ictrp), with final clinical trial
results publicized within 12 months from the completion date of the trial in
accordance with WHO reporting guidelines/recommendations;

 

(B)         publication of status of each clinical trial conducted under the
Project on clintrials.gov within the earlier of 12 months of completion of each
such clinical trial or the date imposed or specified by applicable law; and

 

(C)         publication of final results of each clinical trial under the
Project in one or more applicable peer reviewed open access journals within 12
months from the last subject last visit time point of any such clinical trial,
consistent with the provisions in the Grant Agreement. In the event of an
inability to obtain peer reviewed publication, Company agrees to publish in
manner that the Foundation determines in its reasonable discretion satisfies the
requirement that such research be published in a form that is “available to the
interested public” as described in Treasury Regulation 1.501(c)(3)-
1(d)(5)(iii)(c)(2) (the “Publication Requirement”).

 

(ii)         provide to the Foundation (or as applicable in section 3(a)ii)(C),
to a technology transfer recipient) with access to information as follows:

 

(A)         in connection with any stage-gate review under the Grant or related
to the Project, access to de-identified data and information regarding the
Project including anticipated Product approval timelines;

 

(B)         upon the Foundation’s reasonable request (no more frequently than
quarterly), access to de-identified data and information regarding the Project
including anticipated Product approval timelines; and

 

(C)         provide the information and documentation as contemplated in the
Technology Transfer provisions set forth in Section 6(d).

 

(b)          Availability and Accessibility at Affordable Price to People in
Developing Countries. Company will use reasonable and diligent steps to:

 

(i)          conduct all clinical trials specified in the IPDP to meet the
Minimum TPP and keep the Foundation promptly informed of any information
impacting the Product’s ability to meet the Minimum TPP thereunder or that is
otherwise deemed to impact the Project or timelines by three (3) months or more;

 

(ii)         obtain and maintain the regulatory and Project expertise to support
Company’s clinical, regulatory and development plans including with respect to
Developing Country plans and WHOPQ;

 

(iii)        conduct activities set forth in the IPDP; meet specified timelines
and criteria included in the IPDP; and keep the Foundation promptly informed of
any information impacting Company’s ability to meet such timelines or criteria
by three (3) months or more;

 

(iv)        consider utilizing WHO’s joint regulatory review mechanism for
clinical trial approvals in Developing Countries provided always that all
regulatory activity decisions will be Company’s sole responsibility;

 

(v)         submit an applicable dossier to WHO for WHOPQ of the Product for
Maternal Immunization in Developing Countries by [**];

 

(vi)        develop Total Product Manufacturing Capacity to a minimum of [**]
Doses of the Released Product by [**];

 



 5 

 

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

(vii)       keep the Foundation promptly informed of the activities related to
progress on the Project (including providing the Foundation with information
reasonably requested by the Foundation related to the Product, trials and
deliberations of review committees) and Company’s Global Access Commitments and
consult with the Foundation in good faith in connection with Developing Country
launch strategic decisions, including by holding meetings with the Foundation no
less often than once every three (3) months;

  

(viii)      consider in good faith requests for donation of Released Product for
Maternal Immunization by global health entities for demonstration studies/trials
or additional research studies/trials supporting regulatory approval and/or
demand stimulation in Developing Countries, provided however that Company’s
provision of Released Product for such purposes shall not be deemed a first sale
hereunder;

 

(ix)         promptly, upon WHOPQ or any applicable regulatory approval for
distribution of Released Products in a Developing Country for Maternal
Immunization, provide reasonable publicity of the availability of the Product
for sale for Maternal Immunization in each applicable Developing Country
including to Public Sector Purchasers (regardless of the location of such Public
Sector Purchaser, provided the Released Product procured is intended for use in
or distribution to the applicable Developing Country) and responding to tender
offers applicable to the Released Product for Maternal Immunization, subject to
the Price Commitment outlined in Section 3(c) below;

 

(x)          promptly upon WHOPQ, seek local Developing Country registration, to
the extent such Developing Country participates, for Released Product for
Maternal Immunization through the WHO Collaborative Registration Procedure
(CRP); and

 

(xi)         provide the Product to applicable Public Sector Purchasers for
Maternal Immunization in accordance with this GACA and any applicable laws and
regulations.

 

(xii)        pursue applicable regulatory approval of Released Product for
Maternal Immunization in those countries listed on Appendix A as “Additional
Countries” after WHOPQ, and, upon such approval, commit to make such Released
Product available to Public Sector Purchasers in such countries at a price per
dose to be negotiated in good faith by the parties.

 

(c)          Price Commitment.

 

(i)          Upon WHOPQ, and in compliance with applicable laws and regulations,
Company will offer and provide to Public Sector Purchasers the Aggregate Minimum
Supply at the Annual Minimum Supply (as set forth in section 3(d)) of the
Released Product for Maternal Immunization in the Developing Countries at a
maximum price as reflected in Table A:

 

TABLE A

 

“Price Commitment” is equal to the [**] Costs (as adjusted from time to time
under this section 3(c)) plus[**] mark-up but provided always that such price
does not exceed:

 

[**] per Dose (USD) herein after the “[**]”

 

The Parties acknowledge and agree that (1) the [**] described in Table A above
is based on principle assumptions about Novavax future manufacturing
efficiencies at the time of WHOPQ as set forth on Appendix C attached hereto and
incorporated by reference herein, and (2) to the extent that actual results
differ from such Appendix C principal assumptions, then the Parties shall take
such factors causing differing results into account and will thereafter adjust
such [**] pursuant to Section 3(c)(ii).

 

 6 

 

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.



 

(ii)          Notwithstanding Table A, within three (3) months prior to the
estimated date for WHOPQ, and unless otherwise agreed by the Parties, at every
third anniversary thereafter, coinciding with UNICEF tenders, the Parties shall,
in good faith, discuss applicable adjustments to the Price Commitment (whether
upwards or downwards) to proportionately, fairly, and reasonably reflect the
factors set forth in Appendix C, including the impact on such factors caused by
external or internal circumstances, including inflation, currency fluctuations,
efficiencies of scale, product demand and yield improvements. In preparation for
considering any such price adjustment, in the event that there are changes in
[**] Costs that, in the aggregate exceed [**] since the last calculation, then
Company shall provide to the Foundation an update to its [**] Costs consistent
with Appendix C and the Foundation’s COGS Principles and Assessment Methodology
Handbook, at least sixty (60) days in advance of such third anniversary and the
Parties shall meet in good faith to discuss such changes within sixty (60) days
after Company provides the Foundation with such update. In the event of any
conflict between Appendix C of this GACA and the Foundation’s COGS Principles
and Assessment Methodology Handbook, Appendix C of this GACA shall control. Upon
agreement of the Parties to any price adjustment (which shall be reflected in a
signed writing by the parties), the applicable price adjustments shall become
effective within three (3) months after such written agreement or in time for
the coinciding UNICEF tender, whichever is earlier. In the event that the
Parties are unable to agree on a revised Price Commitment, an independent
third-party, with specific expertise in assessing costs, [**], and with
experience with vaccines, reasonably acceptable to both Parties, shall be
appointed to provide analysis of such potential adjustment upon the request of
either Party and the cost of such analysis shall be shared equally by the
Parties. That analysis will be shared with Company and the Foundation who will
work together to resolve any adjustments to the Price Commitment. If there is no
resolution within forty-five (45) days, the matter will be referred to Company’s
President/CEO and the Foundation’s President of Global Health (or the equivalent
in the event of any reorganization following which such position no longer
exists). If these individuals are unable to resolve the matter of the revised
Price Commitment based on this analysis within a further forty-five (45) days,
then the price will be adjusted upwards in event that the third party analysis
points to an upward adjustment or downwards if the third party analysis points
to a downward adjustment, in each case, capped as follows: if the parties are
unable to agree with respect to the first adjustment of the [**], then the
adjustment shall be [**], as the case may be (based on the direction of the
third party analysis) and if the parties are unable to agree as to any
subsequent adjustments to the [**], then the adjustment shall be [**] as the
case may be (based on the direction of the third party analysis).

 

(iii)          Upon the written request of the Foundation and not more than once
in each calendar year, Company will permit an independent third party accounting
firm, with specific expertise in assessing costs [**] and with experience with
vaccines selected by the Foundation and reasonably acceptable to Company, at
Foundation’s expense, to have access during normal business hours to such of the
records of Company as may be reasonably necessary for any year ending not more
than three (3) years prior to the date of such request for the sole purpose of
verifying the basis and accuracy of [**] Cost consistent with Appendix C and the
Foundation’s COGS Principles and Assessment Methodology Handbook, for
determining [**] Cost. Such third party accounting firm shall provide any such
report to both the Foundation and Company and if such third party accounting
firm identifies a discrepancy in [**] Cost made during such period, appropriate
adjustments will be determined within ninety (90) days of the date such
accounting firm's written report is delivered to both Parties.

 

 7 

 

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

(iv)          Multi Dose Vial Options: Notwithstanding the foregoing, if the
Parties agree that to the extent the Company switches to a multi-dose
presentation of the Product that meets WHOPQ requirements and satisfies the
Company’s Global Access Commitments, the Price Commitment shall be appropriately
reviewed and may be adjusted by mutual written agreement of the Parties,
consistent with the process described in Section 3(c)(ii) above.

 

(v)          Notwithstanding section 3(c)(i) above, in the event that Company
sells Released Product for Maternal Immunization to a Public Sector Purchaser in
any country (whether a Developing Country or a Developed County) at a lower than
the Price Commitment in subsection 3(c)(i) above, Company will promptly offer
such Released Product for sale at such lower price to any Developing Countries
in which the sale, use or marketing of Released Product is authorized by WHOPQ
or applicable country registrations. Company will promptly notify the Foundation
of any price decrease of the Released Product for Maternal Immunization.

 

(d)          Volume Commitment.

 

(i)          In order to provide the greatest health benefit of the Product,
Company desires to address worldwide need for the Product including demand for
its use in Maternal Immunization from Developed and Developing Countries. The
Parties recognize that introduction and demand for the Product occurs over a
period of time and that Company may not be fully able to address such demand in
the period proximate to introduction and approval. Notwithstanding the
foregoing, the Parties acknowledge that Company’s current and planned Total
Product Manufacturing Capacity may not be sufficient to meet worldwide demand.
Accordingly, the Parties desire to define the allocation of Product that Company
intends to reserve to fulfill orders for use in Maternal Immunization in
Developing Countries.

 

(ii)          Upon applicable regulatory approval(s), the Company shall make the
Released Product, available and accessible to Public Sector Purchasers for
Maternal Immunization on the terms set forth in this GACA.

 

(iii)          Company shall ensure Aggregate Minimum Supply is met subject to
the Annual Minimum Supply as defined in Table B below in the context of Timing
of First Sales set forth in Table B (“Annual Minimum Supply”). Company shall
ensure that this Annual Minimum Supply is available each year starting at the
date of the first sale of Released Product to a Public Sector Purchaser for a
Developing Country and ending upon termination of this GACA, including any
Extended Term as described in Section 3(d)(v). Company shall use reasonable and
diligent efforts to manufacture, fill finish, package, label, store and ship the
Released Product in accordance with (a) all tender, purchase and sale agreements
with any Public Sector Purchaser(s) up to the Aggregate Minimum Supply, (b) all
applicable safety, legal, ethical, and regulatory requirements, and (c) the
terms of this GACA. Shipping terms will be FCA Incoterms 2010, unless agreed in
writing otherwise.

 

[Remainder of page left intentionally blank]

 

 8 

 

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.



 

TABLE B

 



Timing of First Sales   Annual Minimum Supply       If the first sale to a
Public Sector Purchaser for Maternal Immunization for a Developing Country
(following WHOPQ) is within 0-3* years of first sale in a Developed Country  
Annual Minimum Supply shall be the greater of (a) [**] of Company’s Total
Product Manufacturing Capacity per year, or (b)[**] Doses of Released Product
per year for Maternal Immunization; which Annual Minimum Supply shall apply for
the first 3* years after first sale in a Developed Country.           After such
3* years, Annual Minimum Supply will increase to the greater of (a) [**] of
Company’s Total Product Manufacturing Capacity per year, or (b) [**] Doses of
Released Product per year for Maternal Immunization       If the first sale to a
Public Sector Purchaser for Maternal Immunization for a Developing Country
(following WHOPQ) is more than 3* years after the first sale in a Developed
Country   Annual Minimum Supply is the greater of (a) [**] of Company’s Total
Product Manufacturing Capacity per year, or (b) [**] Doses of Released Product
per year for Maternal Immunization



 

*Novavax shall have the right to request in writing that such period be extended
to 4 years and the Foundation shall reasonably consider in good faith such
request in a timely manner, in light of the current or anticipated demand from
Developing Country(ies) and/or Public Sector Purchaser(s) and in light of
factors provided to Foundation by Company.

 

(iv)        Obligation to Bid on Public Sector Purchaser Tenders. Subject at all
times to the Aggregate Minimum Supply and Annual Minimum Supply, the Volume
Commitment requires the Company to use reasonable and diligent efforts to bid on
applicable Public Sector Purchaser tenders in accordance with the Price
Commitment for any Public Sector Purchaser purchase order with an effective date
that falls within the Term or Extended Term.

 

(v)         Volume Commitment Rollover. During the Term of this GACA, in the
event that during a calendar year the full amount of the Annual Minimum Supply
is not committed for purchase by applicable Public Sector Purchasers
(“Undemanded Capacity”), Company shall have the right to allocate such
Undemanded Capacity as it sees fit and the same amount of Undemanded Capacity
shall be rolled over into one or more extended years, depending on the amount of
such Undemanded Capacity, which shall thereby extend the Term of this GACA
(“Extended Term”). During the Extended Term, the terms and conditions of this
GACA shall apply, until the Aggregate Minimum Supply is met. For the avoidance
of doubt and notwithstanding any other provision of this GACA, this volume
commitment rollover provides for an Extended Term that ensures that Company
provides the Aggregate Minimum Supply over the Term or Extended Term.
Notwithstanding the foregoing, Company may, but will not be obligated to,
provide more than the Annual Minimum Supply to Public Sector Purchasers within
any given calendar year during the Term or Extended Term. The Parties agree that
in any event, the Extended Term shall not exceed five (5) additional years at
which time the Volume Commitment will be deemed fulfilled.

 

 9 

 

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

(vi)        Expanded Capacity. In the event the Foundation desires additional
expanded capacity beyond the Aggregate Minimum Supply, the Foundation may at its
full discretion request a proposal from Company detailing whether and how
Company would meet such increased capacity and Company will respond promptly and
in good faith with such a proposal; provided, however, that nothing in this
paragraph is or will be deemed a promise of future funding and any such proposal
is subject to all internal reviews, processes and approvals by the Foundation
and any applicable laws and regulations, and any such proposal or future funding
must be reflected in a definitive written agreement between the Parties. Nothing
in this GACA is a promise or obligation for either Party to enter into any
future agreement.

 

(e)          Representations, Warranties, Covenants of Company: Company hereby
represents, warrants and covenants to the Foundation:

 

(i)          Project Diligence and Necessary Skill. Company will use reasonable
and diligent efforts to meet the Project obligations, develop the Product, and
meet its obligations under the Grant Agreement and this GACA, and Company has,
and will maintain, the necessary expertise, personnel, facilities and equipment
to meet the Project obligations, develop the Product, and meet its obligations
under the Grant Agreement and this GACA;

 

(ii)         Compliance with Applicable Laws & Regulations. Company will comply
with all applicable laws, regulations, and rules and will not infringe,
misappropriate, or violate the intellectual property rights of any third party
and is in compliance in all material respects with all applicable laws,
regulations, and rules (including all laws and regulations related to clinical
trials, human health and safety, the protection of the environment, research,
development and manufacture of vaccines intended for human use) regarding the
use, design, research, development, production, manufacture, licensure,
offer-for-sale, sale, distribution, import and export of the Product as
contemplated by the Project, and no action has been filed or commenced against
Company alleging any such failure. Company is in material compliance with all
applicable cGMPs, Good Clinical Practices, Good Laboratory Practices and has (or
will obtain prior to any applicable activity) all applicable licenses, approvals
and permits related to the foregoing. Company is not aware of facts that (with
or without notice or lapse of time, or both) could reasonably be expected to
result in Company being in violation in any material respect of any law
materially applicable to the use, design, research, development, production,
manufacture, licensure, offer-for-sale, sale, distribution, import and export of
any Product as contemplated by the Project. Company has in place and shall
continue to maintain during the Term or Extended Term, a compliance program
reasonably designed to identify, prevent, and address any material compliance
issues.

 

(iii)        Licenses and Permits. Company currently holds (or will hold prior
to any applicable activities related to the Product): all necessary foreign,
federal, state, local and other governmental licenses, approvals and permits
necessary to use, design, develop, produce, manufacture, offer-for-sale, sell,
distribute, import and export the Product for use as contemplated hereunder by
the Project and this GACA.

 

(iv)        Records Compliance. Company will maintain, in accordance with and
for the period required under cGMPs and applicable laws, complete and adequate
records pertaining to the methods, and the facilities, manufacture, procedures,
testing and the like, related to the Products.

 

(v)         No Conflict. Company will not enter into any agreement or
arrangement with any third party which will prevent it from performing or impair
its ability to perform its obligations hereunder.

 

 10 

 

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

(vi)        IP Due Diligence. Company currently has (or will have prior to any
commercialization of the Product), conducted reasonable due diligence with
respect to the Product, including intellectual property and freedom to operate
analyses related to such Product.

 

(vii)       IP Rights. Company currently has (or will have prior to
commercialization of the Product) rights to any and all intellectual property
(including rights in any patents, data, confidential information, know-how or
other proprietary right) required to commercialize (make, have made, sell,
offer- for-sale, distribute, import, export and use as contemplated by the
Project) the Product.

 

(viii)      Product Modification. In the event of any injunction or prohibition
against Company’s manufacture, licensure, import, export, sale, offer-for-sale,
distribution, or use of the Product by reason of infringement of a patent,
proprietary, or intellectual property right, or if in Company’s opinion the
Product is likely to become the subject of a claim of infringement of a patent,
proprietary, or intellectual property right Company will, at its option and at
its expense, either: (a) procure (such as by licensing or otherwise) the right
to continue to make, have made, import, export, sell, offer-for-sale,
distribute, and use such Product, or (b) replace or modify such Product so it
becomes non-infringing, but is reasonably equivalent or superior in terms of
efficacy, quality and safety. Notwithstanding the previous, Company’s inability
to further develop, manufacture, sell or license the Product because it cannot
reasonably procure rights or modify the Product as prescribed hereunder, which
limitation has been reasonably verified by the Foundation, shall not be deemed a
Charitability Default provided the Foundation reasonably agrees that such
procurement or modification is not reasonable.

 

(ix)         No Disputes. The Product, including its commercialization,
manufacture, sale, offer-for-sale, distribution, import, export and use as
contemplated by the Project, is not the subject of any current third party
intellectual property claims and is not currently subject to any disputes with a
third party. Company agrees to notify the Foundation of any such claims or
disputes which arise during the Term or Extended Term.

 

(x)          Disqualification and Debarment. Company, its employees or
contractors or agents are not and will not be, at the time of performance of any
activity contemplated hereunder, (a) disqualified or debarred by any applicable
governmental authority for any purpose pursuant to applicable law or regulation
or threatened with any such disqualification or debarment or (b) charged or
convicted for conduct relating to the development or approval of, or otherwise
relating to the regulation of, any product under any applicable law or
regulation, which activity with respect to (a) or (b) could adversely impact the
Project or Product or obligations under this GACA.

 

(xi)         Warranty. The Product is or will be manufactured by Company (and/or
its CMOs or Affiliates) in conformity with its regulatory label and package
insert and all applicable laws and regulations.

 

(xii)        Company is Sponsor. Company is and shall be responsible for all
aspects and stages of the Project and Product, including Product research,
development, clinical trials, and commercialization (including any applicable
legal, regulatory, and governmental requirements and/or registrations),
including acting as the sponsor of any clinical trials or research studies
related thereto. In no event shall the Company make any representation or
statement that the Foundation is a sponsor of any trial, study, Product
registration, or marketing authorization or the like. Except as may be required
by law, Company shall not include the Foundation on any document relating to the
foregoing or in any communication with any governmental or regulatory body
without the express prior written consent of the Foundation. Any input,
consultation, or communication to Company by the Foundation shall not diminish
the foregoing.

 

 11 

 

  

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

4.          Term; Survival

 

Except as to any provision subject to survival and subject to any Extended Term
under section 3(d)(v), this GACA and the obligations hereunder will expire at
the later of (a) 15 years after the Effective Date, or (b) 10 years after the
first sale of Released Product to a Public Sector Purchaser for Maternal
Immunization for a Developing Country following WHOPQ (“Term”); provided,
however the Term may be lengthened to account for the Extended Term. The
following sections will survive the expiration or termination of this GACA:
Sections 1 (Charitable Purposes and Use of Funds), 2 (Definitions), 3(e)
(Representations, Warranties, Covenants of Company), 5 (Obligations in the Event
of Acquisition of Product or Company by Another), 6 (Global Access License), 7
(Required Reporting), 10 (Waiver), 11 (Further Assurances), 12 (Indemnification
of Foundation) 13 (Interpretation), 14 (Counterparts), 17 (Miscellaneous) and
this sentence.

 

5.          Obligations in the Event of Acquisition of Product or Company by
Another

 

In the event Company, Company assets necessary to perform Company’s obligations
hereunder are licensed to, transferred to, sold to or otherwise acquired by a
third party, including as a result of a Change in Control (any such license,
transfer, sale or acquisition, including a Change in Control, is referred to
herein as a “Transfer”), Company will ensure all such obligations are assumed by
the licensee, purchaser, transferee, acquirer or successor in a written
agreement reasonably acceptable to the Foundation. Company will not grant to a
third party any rights or enter into any arrangements that would prohibit,
prevent or otherwise restrict Company or any purchaser, transferee, acquirer, or
successor of Company assets or Company from fulfilling its obligations
hereunder. For clarity, notwithstanding anything to the contrary herein, the
Foundation’s rights hereunder which exist on the date of the Transfer shall not
be terminated by such Transfer. A breach of this provision will constitute a
Charitability Default.

 

6.          Global Access License

 

(a)          “Charitability Default” means that Company:

 

(i)          fails to comply with the restrictions on the use of funds or the
other related U.S. tax obligations set forth in the Grant Agreement or the
requirements set forth in this GACA;

 

(ii)         commits a material breach of term of the Grant Agreement or this
GACA;

 

(iii)        commits gross negligence, fraud or willful misconduct; or

 

(iv)        makes a strategic decision to discontinue the Product development
and/or commercialization of the Product which meets the Minimum TPP; or

 

(v)         experiences a Change of Control or Transfer in violation of section
5 of this GACA; or

 

 12 

 

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

(vi)        experiences any Force Majeure Event, failure to cure or
nonperformance exceeding 150 days, unless otherwise agreed to by the Parties in
writing.

 

(b)          Notice of Charitability Default. Except as to Charitability Default
under Section 6(a)(vi), each Party agrees that if it becomes aware of a
Charitability Default it will promptly notify the other Party, and Company shall
thereafter provide to the Foundation a proposed strategy to cure the
Charitability Default within forty-five (45) days of notification.
Notwithstanding anything in this GACA to the contrary, the Foundation will not
lose any rights or remedies solely as a result of a failure to notify Company
after it becomes aware of a Charitability Default, provided that such failure to
notify shall not otherwise impede, prevent, or materially and detrimentally
impact the ability and/or expense associated with Company’s cure of such
Charitability Default. In addition, Company agrees to promptly notify the
Foundation of any facts and circumstances which could reasonably cause a
Charitability Default hereunder (including with respect to any Charitability
Default under Section 6(a)(i) through (vi)). Subject to Section 15(b), if
Company fails to either cure the Charitability Default within ninety (90) days
of notice of a Charitability Default (the “Cure Period”) or if such
Charitability Default requires additional time to be cured as agreed by the
parties (“Extended Cure Period”) and the Company fails to use reasonable and
diligent efforts to cure such Charitability Default, then the Foundation will
immediately be granted the Global Access License rights set forth in this
Section 6. For the avoidance of doubt, if the period of the Force Majeure event
or any attempt to cure or any nonperformance (including due to Force Majeure)
exceeds one hundred and fifty (150) days from the notice, unless otherwise
agreed to by the Parties in writing, the Foundation shall immediately be granted
the Global Access License as set forth in Section 6.

 

(c)          License Triggers

 

(i)          If a Charitability Default is not cured by the end of the Cure
Period or Extended Cure Period, effective immediately, Company hereby grants a
non-exclusive, irrevocable, perpetual, sublicenseable, royalty-free and
fully-paid up, worldwide (subject to Section 6(c)(ii) below) license to the
Foundation to all intellectual property, technology, know-how, and information
owned, controlled or used (subject to reasonably sublicensability by third party
licensor(s)) by the Company at the time of such Charitability Default that are
necessary or useful to research, develop, make, have made, offer-for-sale, sell,
import, export, distribute or use the Product, such license solely to research,
develop, make, have made, offer-for-sale, sell, import, export, distribute or
use Product for Maternal Immunization intended for the benefit of people in
Developing Countries (“Global Access License”). Upon a Global Access License,
Company may reasonably seek to assign any and all such intellectual property
rights, including third-party licenses, to the Foundation or the Foundation’s
licensee as appropriate, and the Foundation will reasonably work with the
Company to accept such assignment.

 

(ii)         The Parties agree and acknowledge that in order to achieve Global
Access and make the Product available and accessible in Developing Countries,
certain activities may be required to occur in one or more Developed Countries,
such as manufacture, distribution, or sale (such as to an entity procuring
Product for use in Developing Countries). For example, the manufacture of
Product (intended for use in Developing Countries) may occur in a Developed
Country. Similarly, certain aspects of the distribution or supply chain may
occur in (or pass through) one or more Developed Countries, e.g. the Product may
be transported through a Developed Country en route to the final destination of
the Product in a Developing Country. Similarly, the procurement entities which
may purchase Product (for or on behalf of a Developing Country) may be located
in a Developed Country or the sales transactions related thereto may occur in a
Developed Country, even though the final destination of the Product is a
Developing Country. Accordingly, the Global Access License hereunder is intended
to permit such Developed Country activities which are incidental or necessary to
making the Product available and accessible in Developing Countries.

 



 13 

 

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.



 

(iii)        The provisions of this Section will survive the Term, Extended Term
or any earlier termination of this GACA.

 

(d)          Technology Transfer

 

(i)          In connection with any Global Access License hereunder, such Global
Access License shall be subject to the execution of the following reasonably
acceptable written agreements between the Company and the recipient of the
technology transfer (which recipient may be a Foundation sub-licensee or
entities selected by the Foundation): quality agreement, safety data exchange
agreement, and other customary agreements related to technology transfer of the
Product; provided always that such entity shall not be required to pay any
royalties, milestones or fees associated with such agreements. Company will
cooperate with the Foundation in good faith to make available to the Foundation
(or the entities of the Foundation’s choosing) (including providing electronic
copies), all necessary intellectual property, technology, know-how and other
information relating to the Product (including but not limited to master batch
records, SOPs, QA/QC information, detailed bill of materials for the Product and
other manufacturing documentation) for the purpose of permitting the Foundation
(or its selected entities) to utilize its Global Access License and to continue
to research and develop and manufacture the Product, and to enable the
manufacture, licensure, sale, offer-for-sale, import, export, distribution, and
use of such Product intended for use in the Developing Countries. For the
purpose of facilitating Technology Transfer the Company shall provide electronic
copies of all such applicable records and manufacturing documentation related to
the Product for Maternal Immunization and the Foundation (or the entities of the
Foundation’s choosing) and will be permitted to inspect the same for the purpose
of assuring complete and accurate technology transfer by Company.

 

(ii)         Company will continue to meet its Global Access Commitments towards
and until completion of all intellectual property, know-how and information
technology transfer associated with a Global Access License herein. Company and
the Foundation will cooperate in good faith to effect an orderly and complete
transition of any activities, including the research, development, manufacture,
licensure, sale, offer-for-sale, distribution, import, export and use of the
Product to the Foundation or its selected entities.

 

(iii)        Company shall permit the Foundation (or its sublicenses) the right
to access and cross-reference any applicable IND, BLA, WHOPQ or other regulatory
file relating to the Product and shall, upon request, provide an electronic copy
of each such file.

 

(iv)        To the extent applicable, the Parties further agree to take all
reasonable and diligent steps to eliminate or reduce any third party costs or
royalties (set forth in Appendix D or otherwise attributable to the Product)
associated with such Global Access License, including negotiation of any third
party royalties and to negotiate access to such third party licenses by the
Foundation (or its selected entities).

 

 14 

 

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.



 

(v)         The provisions of this Section will survive the Term, Extended Term,
or any earlier termination of this GACA.

 

(e)          Indemnification of Company by Technology Transfer Recipient in
Connection with Technology Transfer.

 

(i)          Unless otherwise agreed by the Parties, upon the triggering of a
Global Access License and as a condition of technology transfer associated with
the Product, the recipient of the technology transfer (which recipient may be a
Foundation sub-licensee or entities selected by the Foundation) (hereinafter
“Technology Transfer Recipient”) will be required to indemnify, hold harmless
and defend Company and its Affiliates and its and their officers, directors,
employees and agents (the “Company Indemnified Parties”) against any and all
expenses, costs of defense (including reasonable attorneys’ fees, witness fees,
damages, judgments, fines, and amounts paid in settlement) and any amounts any
such indemnitee becomes legally obligated to pay (“Losses”) because of any Third
Party claim or claims against it (“Third Party Claims”) to the extent that such
Third Party Claims arise from or are due or attributable to: (a) any defect in
the Product manufactured or produced by the Technology Transfer Recipient or (b)
any act or omission involving the gross negligence, intentional misconduct, or
fraud of the Technology Transfer Recipient related to the Product; except, in
each case ((a) or (b)), to the extent such Losses result from: (i) Company’s
manufacture or production of Product (whether directly or by any agent or CMO of
Company), (ii) any fraud, gross negligence or willful misconduct (whether by act
or omission) of any Company Indemnified Parties, (iii) the breach by Company of
any warranty, representation or covenant made by Company in this GACA or the
Grant Agreement, (iv) any defect in the manufacturing process design or Product
design attributable to Company, (v) Company’s failure to provide complete and
accurate technology transfer consistent with industry standards and consistent
with any applicable agreements between the Company and Technology Transfer
Recipient; or (vi) Company’s violation of any applicable laws or regulations
related to the Product or technology transfer thereof.

 

(ii)         Notice & Control of Defense. In the event any Company Indemnified
Parties seeks indemnification under this section, the applicable Company
Indemnified Party shall provide the Technology Transfer Recipient with prompt
written notice of any such claim, provided that, any failure to give prompt
notice will not waive any rights of any Company Indemnified Party except to the
extent the rights of the Technology Transfer Recipient are actually prejudiced
by such failure. The Technology Transfer Recipient will have the right to
conduct the defense of such Third Party Claim at its sole cost and expense
provided Company may retain separate counsel at Company sole cost and expense.
Company and Company Indemnified Parties agree to provide reasonable cooperation
to Technology Transfer Recipient in defense of such Third Party Claim.

 

7.          Required Reporting

 

In addition to any and all reports required to be delivered to the Foundation
under the Grant Agreement, Company shall furnish, or cause to be furnished, to
the Foundation the following reports, information and certifications:

 

 15 

 

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

(a)         Provide the Foundation with written reports in form and detail
reasonably satisfactory to the Foundation and confer with the Foundation (by
teleconference or in scheduled site visits as appropriate) regarding progress
with respect to the milestones (under the Grant Agreement) and the Global Access
Commitments herein;

 

(b)         Coordinate with the Foundation to determine reasonable times for the
Foundation’s representatives to make site visits to Company’s facilities with
respect to the Project or Product;

 

(c)          Make available to the Foundation (or at the Foundation’s election
auditors selected by the Foundation and reasonably acceptable to Company), the
Company books and records related to the Project and Product for four years
after funds are fully spent and make such records and reports available to
enable the Foundation to monitor and evaluate how funds have been used;

 

(d)          Make available to the Foundation (or at the Foundation’s election
auditors selected by the Foundation and reasonably acceptable to Company) those
Company books and records related to the Project, including records evidencing
sales to Public Sector Purchasers and obligations under this GACA;

 

(e)          Provide the Foundation with the date upon which Company achieves
WHOPQ; and

 

(f)          Provide the Foundation with the date and location of the first sale
to a Public Sector Purchaser for Maternal Immunization for a Developing Country
following WHOPQ.

 

8.          Entire Agreement; Modification

 

This GACA and the Grant Agreement, including all exhibits hereto and thereto,
set forth all the covenants, promises, agreements, warranties, representations,
conditions and understandings between the parties with respect to the subject
matter, and supersede and terminate all prior agreements, negotiation and
understandings between the parties, whether oral or written, with respect to
such subject matter. No subsequent alteration, modification, amendment, change
or addition to this GACA shall be binding upon the Parties unless reduced to
writing and signed by the respective authorized officers of the Parties. In the
event of a conflict between the terms of this GACA and the terms of the Grant
Agreement, the terms of this GACA shall control.

 

9.          Authority

 

Each of Company and the Foundation covenants, represents and warrants with
respect to itself that it has all authority necessary to execute this GACA and
that, on execution, this GACA will be fully binding and enforceable in
accordance with its terms, and that no other consents or approvals of any other
Person or third parties are required or necessary for this GACA to be so
binding.

 

10.         Waiver

 

Failure or delay by either Party in exercising or enforcing any provision,
right, or remedy under this GACA, or waiver of any remedy hereunder, in whole or
in part, shall not be deemed a waiver thereof, or prevent the subsequent
exercise of that or any other rights or remedy. Other than that arising out of
this GACA or Grant Agreement, in no event will either party have any liability
for any indirect, incidental, consequential or special damages, even if advised
of the possibility of such damages.

 

 16 

 

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

11.         Further Assurances

 

From time to time after the Effective Date, each Party shall execute,
acknowledge and deliver to each other any further documents, assurances, and
other matters, and will take any other action consistent with the terms and
conditions of this GACA, that may reasonably be requested by a Party and
necessary or desirable to carry out the purpose of this GACA.

 

12.         Indemnification of Foundation

 

Company will indemnify, defend, and hold harmless the Foundation and its
trustees, employees, and agents (“Indemnified Parties”) from and against any and
all demands, claims, actions, suits, losses, damages (including property damage,
bodily injury, and wrongful death), arbitration and legal proceedings,
judgments, settlements, or costs or expenses (including reasonable attorneys’
fees and expenses) (collectively, “Claims”) arising out of or relating to the
acts or omissions, actual or alleged, of Company or its employees,
subcontractors, contingent workers, agents, and affiliates with respect to the
Project, the Product, this GACA or the Grant Agreement. Company agree that any
activities by the Foundation in connection with the Project or Product, such as
its review or proposal, input, or suggested modifications to the Project or
Product, will not modify or waive the Foundation’s rights under this paragraph.
An Indemnified Party may, at its own expense, employ separate counsel to monitor
and participate in the defense of any Claim.

 

13.         Interpretation

 

The headings contained in this GACA are for reference purposes only and shall
not affect in any way the meaning or interpretation of this GACA. Whenever the
words “include,” “includes” or “including” are used in this GACA, they shall be
deemed to be followed by the words “without limitation.”

 

14.         Counterparts

 

This GACA may be executed in one or more counterparts, including by signatures
delivered by facsimile or pdfs, each of which shall be deemed an original, but
all of which shall be deemed to be and constitute one and the same instrument.

 

15.         Force Majeure

 

(a)        If Company is unable to perform its obligations or enjoy the benefits
of this GACA because of the occurrence of any contingency beyond all reasonable
and diligent efforts , including, but not limited to, war (whether a declaration
thereof is made or not), terrorism, sabotage, insurrection, rebellion, riot or
other act of civil disobedience, act of a public enemy, act of any government or
any agency or subdivision thereof, judicial action, general strikes, fire,
accident, explosion, epidemic, quarantine, restrictions, storm, flood,
earthquake, adverse weather conditions, other natural disasters, Acts of God,
unless such occurrence is caused by Company’s negligent act or omission, (a
“Force Majeure Event”), Company shall give prompt written notice to the
Foundation and shall use all reasonable and diligent efforts to resume
performance as soon as practicable. Subject to Section 6, upon receipt of such
notice, all obligations affected by such Force Majeure Event under this GACA
shall be suspended for the duration of such Force Majeure Event. Upon the
termination of any Force Majeure Event, Company shall be obligated to cure or
remedy any failure to perform by reason of such Force Majeure Event.

 

 17 

 

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

(b) Notwithstanding anything in this GACA, if the period of the Force Majeure
event or any attempt to cure or any nonperformance (including due to Force
Majeure) exceeds one hundred and fifty (150) days from the notice, unless
otherwise agreed by the Parties in writing, the Foundation shall immediately be
granted the Global Access License as set forth in Section 6.

 

16.         Dispute Resolution

 

Any disputes or conflicts relating to the Project will first be attempted to be
resolved by the Parties designated representatives in a timely manner. In the
event an issue cannot be resolved by the Parties representatives, the
President/CEO of the Company and the President of Global Health of the
Foundation will meet within thirty (30) days for the purposes of resolution.
Notwithstanding the forgoing, neither party waives any legal or other remedy it
may have in law or equity under the Grant Agreement or this GACA.

 

17.         Miscellaneous

 

(a)          Notice. Any notice, request, demand, consent or other communication
required or permitted hereunder shall be in writing and effectively given if
delivered personally or by FedEx, DHL, or other nationally recognized overnight
courier service (with evidence of receipt thereof), or sent by first class mail,
using certified or registered mail, postage prepaid, addressed to the Party for
which it is intended at its address as set out below or as may be designated by
notice pursuant hereto.

 

To Company:  Novavax, Inc.

 

20 Firstfield Road

Gaithersburg, MD 20878

Fax: 240-268-2100



Attention: General Counsel

 

To Foundation:   Bill & Melinda Gates Foundation

 

PO Box 23350



Seattle, WA 98102



Fax: (206) 494-7039



Attn: Director, Pneumonia

 

with a copy to:

 

Bill & Melinda Gates Foundation



PO Box 23350



Seattle, WA 98102



Fax: (206) 494-7123



Attn: General Counsel

 

 18 

 

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

(b)          Severability. If any provision herein is found to be unenforceable,
it is the intent of the Parties that such provision be replaced, reformed or
narrowed so that its original business purpose may be accomplished to the extent
permitted by law. The invalidity or unenforceability of any provision of this
GACA shall not affect the validity or enforceability of any other provisions of
this GACA, which shall remain in full force and effect.

 

(c)          Amendments. No supplement, amendment, modification or rescission of
this GACA shall be valid or enforceable unless set forth in writing and signed
by both Parties.

 

(d)          Assignment. The Grant Agreement and this GACA, and all rights and
obligations of the Parties hereunder, shall not be assigned or delegated by
either Party without the prior written consent of the other Party; provided,
however, that Company may assign this Agreement to any Affiliate or successor in
interest with the consent of the Foundation, not to be unreasonably withheld,
provided that such successor
in interest assume all obligations hereunder. Subject to the foregoing, the
Grant Agreement and this GACA shall be binding upon and shall inure to the
benefit of the Parties and their respective successors and assigns.

 

(e)          Governing Law. This GACA shall be governed by and construed under
the laws of the State of New York in all respects as such laws are applied to
agreements among New York residents entered into and performed entirely within
New York, without giving effect to conflict of laws principles thereof. The
Parties agree that any action brought by either Party under or in relation to
this Agreement, including to interpret or enforce any provision of this
Agreement, shall be brought and filed in, and each Party agrees to and does
hereby submit to the exclusive jurisdiction and venue of, any state or federal
court located in the State of New York.

 

(f)          Entire Agreement. The Grant Agreement and this GACA and all
attachments, including any amendments, constitute the entire agreement between
the Parties with respect to the subject matter hereof and supersede all prior
agreements, understandings, discussions, and negotiations, whether oral or
written, express or implied, of the Parties with respect hereto.

 

(g)          Confidentiality. The Parties acknowledge and agree that the
provisions of the Nondisclosure Agreement between them dated as of March 26,
2013 and amended as of April 29, 2015, (and further amended from time to time as
agreed in a signed writing by the parties), shall be deemed to govern all
disclosures of “Confidential Information” (as defined therein) that may occur
hereunder. For clarity, the Grant Agreement, this GACA, and all attachments
thereto shall not be deemed Confidential Information, other than those aspects
of such documents that are covered by a CDA between the parties and are granted
confidential treatment by the U.S. Securities and Exchange Commission, as
requested by Novavax, provided always that any such Confidential Information
relevant to UNICEF, WHO, Gavi and Public Sector Purchasers will be made
available to such entities in preparation for review by the WHO Strategic
Advisory Group of Experts on immunization (SAGE). In addition, Company agrees to
collaborate in good faith with the applicable material immunization experts in
order to prepare documentation needed for SAGE review. Following SAGE review,
Company agrees to disclose applicable price and volume information consistent
with public sector procurement procedure (which may require public disclosure of
such information).

 

[Signature Page Follows]

 

 19 

 

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

IN WITNESS WHEREOF, the Parties have caused this Global Access Commitments
Agreement to be executed by their duly authorized representatives as of the
Effective Date.

  

NOVAVAX, INC.   BILL & MELINDA GATES FOUNDATION       By: /s/ Stanley C. Erck  
By: /s/ Keith Klugman Name: Stanley Erck   Name: Keith Klugman Title: President
and Chief Executive Officer   Title: Director, Pneumonia Date: September 25,
2015   Date: September 18, 2015

  

[Remainder of page left intentionally blank]

 

 20 

 

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

APPENDIX A



 



Developing Countries   Afghanistan Ghana Nicaragua Angola Guinea Niger Armenia
Guinea Bissau Nigeria Azerbaijan Guyana Pakistan Bangladesh Haiti Papua New
Guinea Benin Honduras Rwanda Bhutan India Sao Tome e Principe Bolivia Indonesia
Senegal Burkina Faso Kenya Sierra Leone Burundi Kiribati Solomon Islands
Cambodia Korea DPR Somalia Cameroon Kyrgyz Republic Sri Lanka Central African
Republic Lao PDR Republic of Sudan Chad Lesotho South Sudan Comoros Liberia
Tajikistan Congo Republic Madagascar Tanzania Cote d’Ivoire Malawi Timor Leste
Cuba Mali Togo Democratic Republic of Congo Mauritania Uganda Djibouti Moldova
Ukraine Eritrea Mongolia Uzbekistan Ethiopia Mozambique Viet Nam Gambia Myanmar
Yemen Georgia Nepal Zambia     Zimbabwe







 

Certain countries in this Appendix A may be subject to U.S. comprehensive
embargo restrictions at present or in the future. The Parties acknowledge that
such restrictions could preclude one or both Parties’ ability to include such
countries in any efforts under this GACA.

  

Additional Countries   [**]   [**]  

 21 

 



 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

APPENDIX B

 

Respiratory Syncytial Virus Vaccine - Target Product Profile

Executive Summary

 

Variable  

Minimum

 

 

The minimal target
should be considered
as a potential go/no go
decision point.

 

Optimistic

 

The optimistic target
should reflect what is
needed to achieve
broader, deeper, quicker
global health impact.

 

Annotations

 

 

For all parameters, include here
the rationale for why this feature
is important and/or for the target
value. 

            Indication*  

Prevention of RSV-

related lower respiratory tract infection associated with hypoxemia in subjects
from birth to 3 months of age

  [**]   [**] Product
(Maternal Immunization)  

Nanoparticle vaccine

containing 120µg of RSV-F and 0.4mg of aluminum

  [**]   [**] Target Population*  

Pregnant women ≥18

years of age between

[**] weeks of gestation

 

[**]

  [**] Target Countries   United States and Gavi (eligible and graduating)
countries   [**]   [**]

 

 22 

 

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

Variable  

Minimum

  

 

The minimal target
should be considered


as a potential go/no go
decision point.

 

Optimistic

 

The optimistic target
should reflect what is
needed to achieve
broader, deeper, quicker
global health impact.

 

Annotations

 

 

For all parameters, include here
the rationale for why this feature
is important and/or for the target
value.



 

 

 

Efficacy*

 

 

 

 

 

≥[**] reduction in RSV-related lower respiratory tract infection associated with
hypoxemia over the first 3 months of life

 

 

 

 

 

[**]

 

[**]

  [**]

 

 

 

Duration of

Protection

 

 

  3 months   [**]   [**]

Onset of

Immunity

  Documented onset of immune response within [**]weeks of vaccination   [**]  
[**]

 

 23 

 

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

Variable  

Minimum

 

 

The minimal target
should be considered
as a potential go/no go
decision point.

 

Optimistic

 

The optimistic target
should reflect what is
needed to achieve
broader, deeper, quicker
global health impact.

 

Annotations

 

 

For all parameters, include here
the rationale for why this feature
is important and/or for the target
value.

 

 

Indirect (Herd) Protection

 

 

  Not relevant   [**]   [**] Safety*  

 



In Infant Subjects:

•      No safety signal in predefined categories of AEs and SAEs through the
first year of life.

•      No evidence of vaccine-enhanced disease.

 

In Maternal Subjects: No safety signal in predefined categories of AEs and SAEs,
antenatally, intrapartum and for 6 months postpartum.

 

 

 

 

 [**]

  [**] Co- administration  

Safe administration without interference with other maternal vaccines (e.g.,
influenza, Tdap, and tetanus toxoid) in accordance with local recommendations

  [**]    

 

 

 24 

 

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 



Variable  

Minimum

 

 

The minimal target
should be considered


as a potential go/no go
decision point.

 

Optimistic

 

The optimistic target
should reflect what is
needed to achieve
broader, deeper, quicker
global health impact.

 

Annotations

 

 

For all parameters, include here
the rationale for why this feature
is important and/or for the target
value.

 

 

 

 

Presentation

 

 

 

 

  Single dose vial, liquid formulation   [**]   [**] Cold chain volume required
 

Consistent with

VPPAG Guidance, i.e. Maximum 4.0, 6.5, 13.0, and 15.0 cm3 per dose for 10-, 5-,
2-, 1-dose vials, respectively

  [**]   [**]

 

 

Dosing Schedule and Route of Administration*

 

 

  Single intramuscular injection at [**] weeks of gestation   [**]   [**]

Vaccine Volume

(cm3 /dose)

 

 0.5ml

 

 [**]

   

 

 25 

 

  

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 



Variable  

Minimum

 

 

The minimal target
should be considered


as a potential go/no go
decision point.

 

Optimistic

 

The optimistic target
should reflect what is
needed to achieve
broader, deeper, quicker
global health impact.

 

Annotations

 

 

For all parameters, include here
the rationale for why this feature
is important and/or for the target
value.

 

 

Stability / Shelf

Life

 

 

 

Shelf life of [**] at

2-8°C

Use of vaccine vial monitors and freeze monitors

 

  [**]    

 

Product

Registration Path

 

  U.S. BLA approval and WHOPQ   [**]   [**]

Target US BLA

Submission Date

  [**]   [**]    

Target WHO

PSF Submission

Date

 

Within [**] of

US BLA approval

  [**]    

Primary Target

Delivery Channel

 

Through Antenatal

Care (ANC) programs

  [**]   [**] Price  

Consistent with this

GACA

  [**]   [**]

Manufacturing

Capacities

(Candidate TPP Only)

  [**]   [**]  

 

 

[**]

 

 26 

 



 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

APPENDIX C

 

Principal Assumptions for Price Cap Calculation

 

The initial Maximum Price Cap described in Table A is based on the assumptions
of Novavax’ US-based facility having the capacity to produce, [**] by the date
of WHOPQ, 120 microgram (120 µg) Doses of Product annually using up to [**]
reactors (or equivalent) assuming [**] weeks of production per year, an overall
batch success rate of [**] percent [**], and an average of [**] yield, and [**]
percent [**] overage/loss (averaged over all batches per year). These
assumptions are expected to be a base case for production at the time of WHOPQ.
Since a primary objective of this GACA is to assure affordable and accessible
Product to people in Developing Countries, the Company agrees that a decline in
the overall batch success rate below [**] from the base case will not have an
upward impact on the Product cost per Dose nor an upward impact on the [**].

 

TABLE C: Components of [**] Cost

 

Component   Cost   Notes           [**]   [**]   [**]           [**]   [**]  
[**]           [**]   [**]   [**]           [**]   [**]   [**]           [**]  
[**]   [**]           [**]   [**]   [**]           [**]   [**]   [**]          
[**]   [**]   [**]           Total   [**]   The [**] Total Cost is the sum total
of [**] described in this table are for convenience; for the avoidance of doubt,
Total Cost is calculated in the aggregate and will not be held to the
characterization of any single component or multiple components.          
Impact of Grant   [**]   The proposed grant would represent a reduction to
[**]costs calculated as the $89 million grant, amortized over 10 years, and
divided by [**] doses.           Subtotal   [**]   The total cost per dose
including the grant is the previous total [**] minus the impact of the
grant[**].           Markup   [**]   Represents a [**] markup over the cost to
produce the Product.           [**]   [**]   [**] represents the Subtotal plus
the Markup

 

[Remainder of page left intentionally blank]

 

 27 

